2017 IL 120796



                                       IN THE
                               SUPREME COURT
                                           OF
                         THE STATE OF ILLINOIS



                                   (Docket No. 120796)

        In re DESTINY P., a Minor (The People of the State of Illinois, Appellant,
                              v. Destiny P., Appellee).


                             Opinion filed October 19, 2017.



        JUSTICE THOMAS delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Freeman, Kilbride, Garman, and Theis
     concurred in the judgment and opinion.

        Justice Burke dissented, with opinion.



                                        OPINION

¶1       This is a direct appeal by the State from an order of the Cook County circuit
     court finding sections 5-101(3) and 5-605(1) of the Juvenile Court Act of 1987
     (Act) (705 ILCS 405/5-101(3), 5-605(1) (West 2016)) unconstitutional as applied
     to respondent, Destiny P. The trial court found that these sections, which do not
     provide jury trials for first-time juvenile offenders charged with first degree
     murder, violate the equal protection clauses of the United States and Illinois
     Constitutions. See U.S. Const., amend. XIV, § 1; Ill. Const. 1970, art. I, § 2. The
     trial court rejected respondent’s argument that these sections were unconstitutional
     on due process grounds. Respondent cross-appeals this ruling. For the reasons that
     follow, we affirm the trial court’s judgment rejecting respondent’s due process
     challenge, and we reverse the trial court’s judgment finding the statute
     unconstitutional on equal protection grounds.


¶2                                     BACKGROUND

¶3       On April 29, 2014, the State filed a petition for adjudication of wardship against
     respondent, Destiny P. The petition charged respondent, then 14 years old, with
     four counts of first degree murder, one count of attempted murder, one count of
     aggravated battery with a firearm, three counts of aggravated unlawful use of a
     weapon, and one count of unlawful possession of a weapon. Respondent did not
     have a criminal background.

¶4        Respondent moved for a jury trial. Respondent conceded that the Act does not
     afford a jury trial to first-time offenders charged with first degree murder but
     contended that this denial violated her constitutional rights in two respects. First, a
     denial of a jury trial violated her due process rights. Respondent acknowledged that
     both the United States Supreme Court and this court have previously held that the
     due process clause does not require jury trials for juvenile adjudications. See
     McKeiver v. Pennsylvania, 403 U.S. 528, 545 (1971); In re Fucini, 44 Ill. 2d 305,
     308 (1970). However, respondent argued that the radical alteration of the Act in
     1998 to make juvenile proceedings more like adult criminal proceedings means that
     due process now requires jury trials for juveniles charged with first degree murder.
     Second, respondent argued that denying a jury trial to juveniles charged with first
     degree murder violated the equal protection clauses of the United States and Illinois
     Constitutions. Respondent argued that first-time juvenile offenders charged with
     first degree murder are similarly situated to juvenile offenders charged under either
     of two recidivist statutes: the habitual juvenile offender (HJO) and the violent
     juvenile offender (VJO) provisions of the Act. 705 ILCS 405/5-815, 5-820 (West
     2016). Respondent pointed out that there are three classes of juveniles who face




                                              -2-
     mandatory incarceration if adjudicated delinquent: (1) habitual juvenile offenders,
     (2) violent juvenile offenders, and (3) first-time offenders charged with first degree
     murder. Only the third class is not afforded the right to a jury trial. Thus, according
     to respondent, her equal protection rights would be violated if the court did not
     grant her request for a jury trial.

¶5       Following a hearing, the court granted respondent’s motion. The court rejected
     respondent’s due process argument. The trial judge explained that both the United
     States and Illinois Supreme Courts have repeatedly rejected the argument that due
     process requires jury trials in juvenile proceedings. The court stated that it was “far
     above [his] pay grade” to tell the United States and Illinois Supreme Courts what is
     correct and not correct.

¶6        The court agreed with respondent’s equal protection argument. The court
     explained that it found In re G.O., 304 Ill. App. 3d 719 (1999), persuasive. The
     court acknowledged that G.O. was not controlling because it had been vacated by
     this court on other grounds. See In re G.O., 191 Ill. 2d 37 (2000). However, the
     court found G.O.’s equal protection analysis to be sound. The G.O. court found that
     juveniles charged with first degree murder are similarly situated to those charged
     under the HJO and VJO statutes because these three classes of offenders all face
     mandatory determinate sentences of confinement until the age of 21, with no
     possibility of parole for at least five years from the date of commitment. See G.O.,
     304 Ill. App. 3d at 727. The G.O. court could discern no rational basis for denying a
     jury trial to first-time juvenile offenders charged with first degree murder while
     granting one to offenders charged under the VJO or HJO statutes. Id. Here, the trial
     court explained that it was not holding a statute unconstitutional because the Act
     was silent on whether or not minors in respondent’s position are entitled to jury
     trials. Rather, the court was simply finding that it would violate respondent’s equal
     protection rights to deny her a jury trial.

¶7       The State filed a motion to reconsider. In addition to disagreeing with the merits
     of the court’s equal protection ruling, the State pointed out that the court’s
     description of the Act’s jury trial provision was incorrect. The State argued that the
     statute was not “silent” on whether minors in respondent’s position are entitled to
     jury trials. Rather, the Act provides that trials in delinquency proceedings are by the
     court except where a jury trial right is specifically set forth (see 705 ILCS




                                              -3-
     405/5-605(1) (West 2016)), and there is no such right for first-time offenders
     charged with first degree murder. Thus, the State argued that the court was
     declaring the statute unconstitutional, even if the court did not believe that it was
     doing so. Accordingly, the State asked the court to amend its order to include the
     requisite findings under Illinois Supreme Court Rule 18 (eff. Sept. 1, 2006).

¶8        The court denied the State’s motion to reconsider, although the court
     acknowledged that it had erred in stating that the Act was silent on whether
     first-time juvenile offenders charged with first degree murder have a right to a jury
     trial. The court agreed with the State that the Act specifically provides that there is
     no right to a jury trial unless that right is specifically granted and no such right is
     granted to minors in respondent’s position. The court otherwise reaffirmed its oral
     ruling. The court again found that the due process argument was foreclosed by case
     law from this court and the United States Supreme Court.

¶9       The court now found, however, that the statute was unconstitutional as applied
     to respondent and any other first-time juvenile offender charged with first degree
     murder. The court found that respondent was similarly situated to juveniles charged
     under the HJO or VJO statutes because all three classes of offenders are subject to
     mandatory incarceration if found to be delinquent. The court found that any
     differences between the sentences the minors in each class could receive are minor
     and insignificant and that the salient point was that each class receives a
     determinate sentence to the Department of Juvenile Justice (DOJJ) until the age of
     21. For three reasons, the court found it irrelevant that the HJO and VJO statutes
     were designed to deal with recidivist offenders. First, some recidivist juveniles
     could receive longer periods of confinement without being afforded a jury trial. An
     example would be minors on their second gun offense charged as Class 2 felons.
     Second, it makes little sense that a person with multiple nonlethal offenses would
     receive a jury trial when someone charged with first degree murder would not.
     Third, a recidivist history is meaningless without some consequence attached to it,
     and the consequence is mandatory incarceration. This is the same fate facing those
     adjudicated delinquent of first degree murder. According to the court, it is not the
     multiple offenses that trigger the jury trial right but the mandatory incarceration
     that follows. The court further explained that a minor adjudicated delinquent under
     the HJO or VJO statutes could actually spend less time incarcerated than a juvenile
     adjudicated delinquent of first degree murder and that it makes no sense that only




                                              -4-
       the former would be afforded a jury trial. The court explained that “similarly
       situated” does not mean “identically situated” and an equal protection argument
       does not fail simply because there are some differences between the groups. The
       court then explained that it agreed with G.O. that there was no rational basis for
       treating the classes differently. Accordingly, the court found that the relevant
       sections of the Act—sections 5-101(3) and 5-605(1)—violate the equal protection
       clauses of the United States and Illinois Constitutions as applied to respondent.


¶ 10                                         ANALYSIS

¶ 11       The State appeals, arguing that the court erred in finding an equal protection
       violation. According to the State, the court erred in comparing respondent with
       others who are not similarly situated. The State contends that a first-time juvenile
       offender charged with first degree murder under the regular Department of Juvenile
       Justice provisions of the Act is not similarly situated to juvenile offenders charged
       with entirely different crimes and sentenced under either of two recidivist statutes,
       the HJO statute and the VJO statute. Alternatively, the State contends that, should
       this court find that respondent is similarly situated to juveniles charged with
       different crimes and tried under different statutes, then this court should conclude
       that the legislature had a rational basis for granting a jury trial right to one class and
       not the other. By way of cross-appeal, respondent argues that the due process
       clauses of the United States and Illinois Constitutions (U.S. Const., amend. XIV,
       § 1; Ill. Const. 1970, art. I, § 2) require jury trials for juvenile offenders charged
       with first degree murder.


¶ 12                                      Equal Protection

¶ 13       We address the State’s appeal first. Statutes are presumed constitutional, and
       the party challenging the statute has the burden of demonstrating a clear
       constitutional violation. People ex rel. Birkett v. Konetski, 233 Ill. 2d 185, 200
       (2009). This court will construe a statute to affirm its constitutionality if reasonably
       possible and will resolve any doubt on the construction of a statute in favor of its
       validity. People v. Boeckmann, 238 Ill. 2d 1, 6-7 (2010). Our review of a
       constitutional challenge to a statute is de novo. In re Lakisha M., 227 Ill. 2d 259,
       263 (2008).



                                                 -5-
¶ 14        When evaluating equal protection claims, this court uses the same standards for
       both the United States and Illinois Constitutions. Wauconda Fire Protection
       District v. Stonewall Orchards, LLP, 214 Ill. 2d 417, 434 (2005). The equal
       protection clause guarantees that similarly situated individuals will be treated in a
       similar fashion unless the government can demonstrate an appropriate reason to
       treat them differently. People v. Whitfield, 228 Ill. 2d 502, 512 (2007). The equal
       protection clause does not forbid the legislature from drawing proper distinctions
       between different categories of people, but it does prohibit the government from
       doing so on the basis of criteria wholly unrelated to the legislation’s purpose.
       Wauconda Fire Protection District, 214 Ill. 2d at 434. In cases where fundamental
       rights are not at issue, we employ rational basis scrutiny and consider whether the
       challenged classification bears a rational relationship to a legitimate governmental
       purpose. 1 City of Urbana v. Andrew N.B., 211 Ill. 2d 456, 466 (2004). This review
       is limited and deferential, and the legislation will not be held to violate the equal
       protection clause if any set of facts can rationally be conceived to justify the
       classification. Wauconda Fire Protection District, 214 Ill. 2d at 434.

¶ 15       As we explained in In re M.A., 2015 IL 118049, ¶ 25, a threshold matter in
       addressing an equal protection claim is ascertaining whether the individual is
       similarly situated to the comparison group. “ ‘Evidence of different treatment of
       unlike groups does not support an equal protection claim.’ ” Id. (quoting In re
       Derrico G., 2014 IL 114463, ¶ 92). The determination of whether two classes are
       similarly situated is not made in the abstract. Rather, the court must consider the
       purpose of the particular legislation. Id. ¶¶ 26, 29. Two classes are similarly
       situated only when they are in all relevant respects alike. Id. ¶¶ 25, 33.

           1
              We acknowledge that this court in In re R.A.B., 197 Ill. 2d 358, 363 (2001), referred to a
       juvenile’s right to a jury trial under the VJO statute as a fundamental right. However, the two cases
       that R.A.B. cited for this proposition, People v. Smith, 106 Ill. 2d 327, 333 (1985), and People v.
       Taylor, 291 Ill. App. 3d 18, 20-21 (1997), were adult criminal cases. In the adult criminal context,
       the United States Supreme Court has long held that the sixth amendment right to a jury trial is a
       fundamental right that is applicable to the states through the fourteenth amendment. Duncan v.
       Louisiana, 391 U.S. 145 (1968). By contrast, the Court has held that the constitution does not
       require jury trials in juvenile proceedings. McKeiver, 403 U.S. at 528. In Illinois, the right to a jury
       trial in some juvenile proceedings exists solely as a matter of legislative grace. See Konetski, 233 Ill.
       2d at 204-05. Accordingly, it is not accurate to refer to a juvenile’s statutory right to a jury trial
       under the HJO or VJO statutes as a fundamental right, and respondent concedes that no fundamental
       rights are at issue in this case.




                                                        -6-
¶ 16       Here, respondent’s claim fails at the threshold step. Respondent cannot show
       that she is similarly situated to the comparison groups. The comparison respondent
       makes is between (1) first-time juvenile offenders charged with first degree murder
       and tried under the regular provisions of the Act and (2) recidivist juvenile
       offenders charged with entirely different crimes and tried under one of two
       recidivist statutes (the VJO statute or the HJO statute). The trial court noted that
       these are the only classes of juvenile offenders who face mandatory incarceration if
       adjudicated delinquent and the legislature has denied a jury trial only to the former.
       The trial court found that it made “little sense” that a minor who commits two
       violent but nonlethal offenses or a minor who commits three nonviolent offenses
       receives a jury trial while first-time offenders charged with first degree murder do
       not. The court also noted that juveniles sentenced under the HJO or VJO statutes
       could actually serve shorter sentences than a juvenile who commits first degree
       murder. The court was not concerned with the myriad differences between the
       classes, explaining that similarly situated does not mean “identically situated” and
       that the relevant common factor is the determinate sentence and commitment until
       the age of 21.

¶ 17       We disagree with the trial court’s analysis. Respondent attempts a comparison
       between other offenders who are not similarly situated to her. The trial court is
       correct that similarly situated does not mean “identically situated.” Nevertheless,
       we have held that the comparison groups must be “in all relevant respects alike.”
       (Internal quotation marks omitted.) See id. That is clearly not the case here. The
       two classes are charged with different crimes, arrive in court with different criminal
       backgrounds, and are tried and sentenced under different statutes with distinct
       legislative purposes. Far from being “similarly situated,” these two classes are
       comprehensively different. Accordingly, respondent cannot show an equal
       protection violation.

¶ 18       We have held that the similarly situated determination must be made in light of
       the purposes of the statutes at issue. Here, respondent will be tried under the regular
       DOJJ provisions of the Act. Although the Act was amended in 1998 to make
       juvenile proceedings more similar to criminal proceedings and to include a policy
       of holding juveniles accountable for their actions, the overriding purpose of the Act
       remains one of rehabilitation. This court explained in People v. Taylor, 221 Ill. 2d
       157, 170 (2006), that “[t]he policy that seeks to hold juveniles accountable for their




                                                -7-
       actions and to protect the public does not negate the concept that rehabilitation
       remains a more important consideration in the juvenile justice system than in the
       criminal justice system and that there are still significant differences between the
       two.” In In re Rodney H., 223 Ill. 2d 510, 520 (2006) (quoting In re W.C., 167 Ill.
       2d 307, 320 (1995)), we reiterated that the 1998 amendments did not render the Act
       criminal in nature but rather “ ‘[d]elinquency proceedings are *** protective in
       nature and the purpose of the Act is to correct and rehabilitate, not to punish.’ ” By
       contrast, the VJO and the HJO are recidivist statutes enacted to address a different
       class of juvenile offenders. The “legislative declaration” for the HJO and VJO
       provisions states that, “[t]he General Assembly finds that a substantial and
       disproportionate amount of serious crime is committed by a relatively small
       number of juvenile offenders.” 705 ILCS 405/5-801 (West 2016). The purpose of
       the HJO is to “protect society from an individual who, having committed three
       serious offenses, would appear to have gained little from the rehabilitative
       measures of the juvenile court system” (People ex rel. Carey v. Chrastka, 83 Ill. 2d
       67, 80 (1980)), while the purpose of the VJO is to protect “society from an
       individual who has committed two serious violent offenses involving the use or
       threat of physical force or violence against an individual or possession or use of a
       firearm” (see In re M.G., 301 Ill. App. 3d 401, 409 (1998)). Thus, respondent is
       being tried under a statute with a legislative purpose entirely distinct from the
       purposes of the recidivist statutes that she uses as comparison groups. The
       legislature, in dealing with offenders who have gained little from the juvenile
       justice system’s rehabilitative aims, has made HJO and VJO proceedings more like
       criminal proceedings and has afforded this class of juveniles a jury trial right. The
       legislature has not drawn distinctions based on criteria wholly unrelated to the
       legislation’s purpose. See Wauconda Fire Protection District, 214 Ill. 2d at 434.
       Respondent cannot show an equal protection violation by comparing herself to
       these different classes of offenders.

¶ 19       Moreover, even if it were proper for respondent to compare herself to these
       distinct classes, her argument depends on her comparing herself to juveniles
       charged with entirely different crimes. First degree murder can serve as a triggering
       offense under either the HJO or VJO statutes. If respondent’s situation is compared
       to that of a juvenile charged with first degree murder and tried under either the HJO
       or the VJO statute, her argument falls apart. This is so because a juvenile charged
       with first degree murder and tried under one of the two recidivist statutes faces



                                               -8-
       more severe sentencing consequences than a first-time juvenile offender charged
       with first degree murder. The first-time offender adjudicated delinquent of first
       degree murder, who is at least 13 years old, is committed to the DOJJ until his or
       her twenty-first birthday “without the possibility of aftercare release, furlough, or
       non-emergency authorized absence for a period of 5 years from the date the minor
       was committed,” with any time spent in presentence custody credited toward the
       five-year period. 705 ILCS 405/5-750(2) (West 2016). If released from the DOJJ,
       the juvenile is then placed on aftercare release until the age of 21, unless it is
       terminated sooner. Id. By contrast, a juvenile adjudicated delinquent of first degree
       murder and sentenced under either the HJO or VJO statute is committed to the
       DOJJ until his twenty-first birthday, “without possibility of aftercare release,
       furlough, or non-emergency authorized absence.” (Emphasis added). 705 ILCS
       405/5-815(f), 5-820(f) (West 2016). The HJO and VJO statutes provide for good
       conduct credit, and such credits are earned or revoked according to the “procedures
       applicable to the allowance and revocation of good conduct credit for adult
       prisoners serving determinate sentences for felonies.” 705 ILCS 405/5-815(f),
       5-820(f) (West 2016). The adult provision for first degree murder provides that “a
       prisoner who is serving a term of imprisonment for first degree murder *** shall
       receive no sentence credit and shall serve the entire sentence imposed by the court.”
       730 ILCS 5/3-6-3(a)(2)(i) (West 2016). Therefore, a juvenile sentenced for first
       degree murder under either the HJO or the VJO is ineligible for good conduct
       credit. Thus, recidivist juveniles charged with first degree murder are subject to a
       more severe sentence than a first-time juvenile offender charged with first degree
       murder. In other words, even if it were proper for respondent to compare herself to
       recidivist offenders and look solely at sentencing consequences, she is not similarly
       situated to a recidivist offender charged with first degree murder.

¶ 20       Respondent does not deny this reality, and thus she is faced with making her
       equal protection challenge based on a comparison of juveniles charged with
       entirely distinct criminal conduct. So not only does respondent allege that she is
       similarly situated to recidivist juveniles, she alleges that she is similarly situated to
       juveniles charged with different crimes. This is the same type of equal protection
       analysis that the G.O. court engaged in. The G.O. court compared (1) a first-time
       juvenile offender charged with first degree murder with (2) a juvenile charged with
       a home burglary after having two previous adjudications for grand theft and (3) a
       juvenile charged with robbery after previously being adjudicated delinquent of



                                                 -9-
       robbery. G.O., 304 Ill. App. 3d at 726. In G.O.’s example, the second offender is
       charged under the HJO statute, and the third is charged under the VJO statute. Id.
       The court noted that all three offenders face mandatory confinement in the
       Department of Corrections, Juvenile Division, until the age of 21, with no hope of
       parole or furlough for at least five years. Yet only the first offender is denied a jury
       trial. Id. The court found that all three offenders were similarly situated because of
       the sentencing consequences. The court found it irrelevant that two of the classes
       are recidivist offenders and did not address the fact that the classes are charged with
       different crimes. Id. at 727. The court explained that the HJO and VJO offenders in
       the above scenario are actually better off than the first-time offender charged with
       first degree murder because the former are entitled to receive day-for-day good
       conduct credit, while the latter is not. Id. After finding the classes similarly situated,
       the G.O. court could find no rational basis for treating them differently. Id. at
       727-29. The trial court echoed this analysis and found that it made “little sense” to
       grant a jury trial to only the second and third classes. The trial court found that all of
       the differences between the classes were “superficial” and that the true basis for the
       classification is the sentence.

¶ 21       Here, we must reiterate the narrow focus of our analysis. The question before
       the court is not whether the procedures enacted by the legislature make sufficient
       sense or reflect the exact policy choices that the members of this court would have
       made. The narrow question before the court is whether the legislature violated the
       equal protection clauses of the United States or Illinois Constitutions by treating
       similarly situated juvenile offenders differently. This the legislature simply has not
       done. The “similarly situated” component of equal protection analysis does not
       involve identifying one factor that the classes have in common. Rather, as we have
       made clear, the classes must be “in all relevant respects alike.” M.A., 2015 IL
       118049, ¶¶ 25, 33. In M.A., this court rejected the very type of analysis used by the
       appellate court in G.O. and the trial court in this case. The M.A. court held
       unanimously that juvenile sexual offenders and juvenile violent offenders were not
       similarly situated simply because they both faced a registration requirement. 2 Id.


           2
            Four justices specially concurred. The specially concurring justices agreed that the classes
       were not similarly situated but urged the legislature as a matter of policy to reexamine the Violent
       Offender Against Youth Registration Act and to consider allowing offenders required to register
       under that statute the same rights as juvenile offenders required to register under the Sex Offender




                                                     - 10 -
¶ 32. The appellate court had held that the appropriate class was juveniles who were
required to register with law enforcement officials following a juvenile
adjudication and the legislature had put a more onerous registration requirement on
those juveniles required to register under the Violent Offender Against Youth
Registration Act (Violent Offender Act) (730 ILCS 154/1 et seq. (West 2012)). Id.
¶ 27. This court reversed and explained that the appellate court had erred by finding
the classes similarly situated when the two groups were required to register under
different statutes addressing a different class of offender who had committed
different types of offenses. Id. ¶¶ 29-34. This court explained that the “similarly
situated” determination cannot be made in the abstract, and this court made it clear
that “[s]imply declaring a group similarly situated does not make it so absent some
evidence that the individuals are in all respects alike.” Id. ¶¶ 29, 33. This court
noted that the Violent Offender Act existed because the legislature had elected to
deal separately with a class of offenders that it determined were not similarly
situated to sexual offenders. Id. ¶ 32. The court explained that “[t]he Registration
Act and the Violent Offender Act address qualitatively different types of offenders
and qualitatively different types of offenses.” Id. This court criticized the appellate
court for ignoring the differences between the classes and finding them similarly
situated based on nothing more than the conclusory statement that the relevant
consideration is that both classes face a registration requirement. That is the exact
same situation that we have here. The HJO and VJO statutes exist precisely because
the legislature determined that it was necessary to address a class of offenders who
are qualitatively different from other juvenile offenders, and it enacted procedures
applicable to this class of juvenile offender. The trial court erred in ignoring these
differences and finding the classes similarly situated simply because they share a
postadjudication consequence. Juveniles with different criminal histories, who are
charged with different crimes and are tried and sentenced under different statutes
with distinct legislative purposes, are in no sense “in all relevant respects alike.”
Whether we agree with the legislature as a matter of policy that three nonviolent
offenses or two violent offenses should entitle one to a jury trial, while a first
offense of first degree murder does not, is not the question. The inquiry is whether
the legislature has violated the constitution by treating similarly situated


Registration Act (730 ILCS 150/1 et seq. (West 2012)). M.A., 2015 IL 118049, ¶¶ 75-81 (Burke, J.,
specially concurring, joined by Freeman, Kilbride, and Theis, JJ.).




                                             - 11 -
       individuals differently, and this the legislature simply has not done. Accordingly,
       we reverse the trial court’s judgment finding sections 5-101(3) and 5-605(1) of the
       Act unconstitutional as applied.


¶ 22                                        Due Process

¶ 23       Respondent argues by way of cross-appeal that, if this court reverses the trial
       court’s finding on the equal protection claim, it should uphold the trial court’s
       decision on the basis that denying her a jury trial violates the due process clauses of
       the United States and Illinois Constitutions. The trial court rejected this argument,
       finding that it was bound by a long line of authority from this court holding that the
       due process clause does not require jury trials in juvenile proceedings. Despite this
       line of authority, respondent argues that she raises an issue of first impression.
       Respondent contends that it is an open question whether, following the Juvenile
       Justice Reform Provisions of 1998 (Pub. Act 90-590 (eff. Jan. 1, 1999)), due
       process requires a jury trial for a juvenile facing mandatory incarceration because
       of a first degree murder charge. Respondent also contends that this court
       recognized in Konetski, 233 Ill. 2d at 205, that it is the severe deprivation of liberty
       from mandatory incarceration that triggers the right to a jury trial. According to
       respondent, the Konetski court recognized that such deprivation of liberty is why
       HJO and VJO offenders are afforded a right to a jury trial, and therefore due
       process requires that a first-time offender charged with first degree murder be
       afforded one too. We disagree.

¶ 24       We see no need to analyze this issue at length because this court recently
       thoroughly considered this issue in In re Jonathon C.B., 2011 IL 107750, and
       determined that, even following the 1998 juvenile justice reform amendments, due
       process does not mandate jury trials for juveniles. In that case, we noted that this
       court had first rejected the argument that due process requires jury trials for
       juveniles in Fucini, 44 Ill. 2d 305, and that the United States Supreme Court
       rejected the same argument in McKeiver, 403 U.S. 528. This court then reviewed
       the post-Fucini case law and noted that this court had consistently adhered to
       Fucini, even after the 1999 amendments. Jonathon C.B., 2011 IL 107750, ¶¶ 87-97.
       The court stated that it had already considered and rejected the argument that the
       1998 amendments required a different result. After reviewing the relevant case law,




                                                - 12 -
       this court explained that it had “consistently and repeatedly rejected the argument
       that the 1999 amendments to the Act render delinquency adjudications the
       equivalent of felony convictions, so that juveniles have a constitutional right to a
       jury trial under the Act.” Id. ¶ 97.

¶ 25        Respondent contends, however, that this court did not specifically consider the
       question of whether the shift in policy following the 1998 amendments now
       requires jury trials for juveniles charged with first degree murder. Respondent
       points out that in Konetski, 233 Ill. 2d at 204-05, this court explained that juveniles
       had been granted the right to a jury trial in extended jurisdiction juvenile
       prosecutions, habitual juvenile offender proceedings, and violent juvenile offender
       proceedings. The Konetski court explained that juveniles had been granted jury
       trials in these proceedings because of the severe deprivation of liberty that follows
       an adjudication of delinquency in those proceedings. Id. at 205. Respondent
       contends that juveniles charged with first degree murder suffer an equivalent
       deprivation of liberty and therefore due process demands that they be afforded jury
       trials also.

¶ 26        The problem with respondent’s argument is that Konetski was not speaking of a
       due process right to a jury trial in these proceedings but a statutory one. Id. The
       court did not hold that due process required a jury trial in these other proceedings.
       Moreover, this court specifically considered whether the legislature’s grant of jury
       trials in those situations could be the basis for holding that due process requires a
       jury trial in other situations and emphatically rejected that position:

               “In any case, the legislature’s decision to grant juveniles the right to a jury
          trial in other circumstances does not bear upon the minor’s procedural due
          process claim. Minimum procedural requirements are a matter of federal
          constitutional law, and the process due in a given situation is not controlled by
          state statutory provisions. Cleveland Board of Education v. Loudermill, 470
          U.S. 532, 541 *** (1985). The constitutional right to due process is not
          synonymous with compliance with state regulations. Lyon, 209 Ill. 2d at 278,
          citing Loudermill, 470 U.S. at 541 ***. Thus, the statutory provision of the
          right to a jury trial in other circumstances does not affect whether a jury trial is
          mandated here by the constitutional right to procedural due process.” Id. at
          205-06.




                                               - 13 -
       Thus, we reject respondent’s argument that jury trials for juveniles are required as a
       matter of due process, and we affirm the trial court’s judgment denying respondent
       a jury trial on this basis.


¶ 27                                      CONCLUSION

¶ 28        We disagree with the circuit court’s conclusion that sections 5-101(3) and
       5-605(1) of the Act are unconstitutional as applied to first-time juvenile offenders
       charged with first degree murder. Respondent’s equal protection argument fails
       because first-time juvenile offenders charged with first degree murder are not
       similarly situated to recidivist offenders charged with different crimes and
       prosecuted under different statutes with distinct legislative purposes. Additionally,
       due process does not provide an alternate rationale for upholding the trial court’s
       order. This court has long held that due process does not require jury trials in
       juvenile proceedings, and this court has previously considered and rejected the
       argument that the 1998 juvenile justice reform amendments require a different
       conclusion. Moreover, the fact that the legislature has granted a jury trial in certain
       other circumstances has no bearing on whether the due process clause requires jury
       trials for juveniles charged with first degree murder. The judgment of the circuit
       court of Cook County is affirmed in part and reversed in part, and the cause is
       remanded for further proceedings.


¶ 29      Affirmed in part and reversed in part.

¶ 30      Cause remanded.


¶ 31      JUSTICE BURKE, dissenting:

¶ 32       The circuit court held sections 5-101(3) and 5-605(1) of the Juvenile Court Act
       of 1987 (705 ILCS 405/5-101(3), 5-605(1) (West 2016)) unconstitutional as
       applied to first-time juvenile offenders charged with first degree murder because
       these provisions do not afford the juvenile offender a right to a jury trial. The
       majority reverses the judgment of the circuit court and, in so doing, holds in part the




                                               - 14 -
       1998 amendments to the Juvenile Court Act do not require the recognition of a right
       to jury trials for minors. I cannot agree.

¶ 33       For the reasons set forth in detail in my dissent in In re Jonathon C.B., 2011 IL
       107750, ¶¶ 178-217 (Burke, J., dissenting), I believe juveniles charged with
       criminal offenses that would be a felony if committed by an adult should have the
       right to a jury trial pursuant to the guarantees of article I, section 8, of the Illinois
       Constitution. Ill. Const. 1970, art. I, § 8. As I stated In re Jonathon C.B.:

               “*** I believe that legislative changes to the Juvenile Court Act since
           [In re] Fucini[, 44 Ill. 2d 305 (1970),] and McKeiver [v. Pennsylvania, 403 U.S.
           528 (1971),] were decided, particularly the 1998 revisions to the Juvenile Court
           Act of 1987, have placed juvenile offenders on par with adult offenders and, as
           a practical matter, have resulted in a convergence of the juvenile justice system
           with the adult justice system. The revisions to our Juvenile Court Act have
           turned juvenile delinquency proceedings into an adversarial system in which
           punishment of the minor and protection of society are the primary goals. The
           protective parens patriae ideals, which were the hallmark of the juvenile justice
           system which existed when Fucini and McKeiver were decided, have given way
           to a new reality—one in which juveniles are treated more like adult criminal
           defendants. I conclude, therefore, that when a minor is charged and tried in
           juvenile court for having committed an offense that would be a felony if
           committed by an adult, and the minor is subject to the possibility of being
           confined for more than six months, it can scarcely be denied that the
           delinquency prosecution is the legal equivalent of a criminal prosecution.
           Accordingly, it is my view that the right to jury trial, granted to an accused ‘in
           criminal prosecutions’ by article I, section 8, must apply to juveniles who are
           tried within the juvenile justice system on charges that they violated a criminal
           statue when an adult charged with the same offense would have such a right.”
           Id. ¶ 217.

¶ 34       For these reasons along with the additional reasons espoused in my dissent in
       Jonathon C.B., I would find respondent was entitled to a jury trial. Accordingly, I
       dissent from the majority opinion.




                                                - 15 -